AUSTXN   BB. TEXAS
Zf”lRICClSEBAN1EX.s
I\T*I>~SliY   ~li*.z.r”liN.Xll.


                                     October 2, 1951

                Hon. Howard D. Dodgen    Opinion No.V-1295
                Executive Secretary
                Game and Fish Commission Re: Title to the Colorado
                Austin, Texas                River bed in the area
                                            (now within the Austin
                                              city limits which was
                                             not within those limits
                                             when House Bill 21, Acts
                                            49th Leg., 1945, was en-
                Dear Sir:                    acted.
                          You have requested our opinion as to whether
                the grant by the State to the City of Austin of the bed,
                banks, and islands of the Colorado River under Acts 49th
                Leg.,1945, ch.44, p.64, is restricted to the city limits
                of Austin as they existed upon passage of that Act.
                          The purpose of the Act as expressed In its cap-
                tion was to,"grant, sell and convey . . s the bed, banks
                of the Colorado River and the islands in said River,
                within the present city limits of the City of Austin D D 01(
                The body of the Act, after conveying other land, grants
                "all land in the Colorado River, within the city limits
                of the City of Austin, including the bed and banks there-
                of and islands therein." It would seem that ,the city
                limits referred to in the body of the Act were meant to
                be the limits then existing, but whatever doubts could
                arise in this regard are dispelled by the caption, which
                clearly shows an intention by the Legislature to grant
                to the extent of "present" city limits. In our opinion,
                the legislative grant intended by this Act is,restrlcted
                to the city limits of Austin as they existed on March 23,
                1945, the effect-l,ve
                                    date of the Act in question.
                          Your letter cites Article 7467a, V.C.S., re-
                leasing to cities with populations of 40,000, or more,
                according to the 1920 census, river beds within their
                present or future limits. The Supreme Court of Texas
                has held that this Act applies only to cities with 40,000
                or more population according to the 1920 census, and that
Hon. Howard D. Dodgen - Page 2 (V-1295)


the City of Austin, which had a population of less
than 40,000 in 1920, acquired no,rights to the bed
of the Colorado River by reason of the Act. .Maufrais
v. State, 142 Tex.559, 180 S.W.2d 144 (1944);


                       SUMMARY

                 The grant by the State to
            the City of Austin of the bed of
            the Colorado River is restricted
            to the city limits of Austin a0
            they existed on March 23, 1945, the
            effective date of Acts 49th Leg.,
            1945, ch.44, p.64.

                            Yours very truly
                             PRICE DANIEL
                            Attorney General


                            By   @&‘&
                                 H. D. Pruett Jr.
                                 Assistant Attorney General
HDP:bt

APPROVED:
Jesse P. Luton, Jr.
Reviewing Assistant
Everett Hutchinson
Executive Assistant
Charles D. Mathews
First Assistant